Citation Nr: 1313537	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-02 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the low back from September 1, 2006, and in excess of 40 percent from June 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.S.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran had active service with the United States Marine Corps from December 1979 until his retirement in August 2006.  He had additional service in the Army National Guard from November 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In May 2011, the Board remanded the issues of entitlement to service connection for left hand numbness, entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the low back, and whether a separate compensable disability rating was warranted for diabetic retinopathy and diabetic macular edema.  

In an August 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for carpal tunnel syndrome and a compensable rating for diabetic retinopathy and macular edema.  The AMC informed the Veteran of these grants and of the decision that the grants constituted a resolution of the appeal as to these two issues.  The Veteran has not disputed this action.  

The AMC also increased the Veteran's disability rating for low back degenerative disc disease to 40 percent as of June 16, 2011.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).


REMAND

The Board remanded this claim, in part, to provide the Veteran with a VA examination to determine the current severity of his service-connected low back degenerative disc disease, and to determine whether he had any neurological impairment due to the service-connected disability.  The Veteran was provided with a VA examination in June 2011; however, the examiner did not comment on any neurological impairment associated with the Veteran's back disability.  The Veteran was provided with a peripheral nerves examination in October 2012.  The Board finds that this examiner's opinion requires some further clarification.  The examiner found that the Veteran did not have a peripheral nerve disorder or peripheral neuropathy.  However, the examiner commented that the Veteran had intermittent numbness and pain that radiated down his left leg, with tingling.  He noted that the pain was a sign of radiculopathy, but also noted that the Veteran had no sensory or motor involvement.  He acknowledged that a private physician provided a diagnosis of radiculopathy in February 2011, but that the Veteran had a normal motor and sensory examination in March 2011.  

As it appears that the Veteran does demonstrate some symptoms of radiculopathy, the Board finds that clarification is required as to whether the Veteran's reported left leg pain is due to radiculopathy.  In addition, the Veteran submitted additional records, including a November 2012 private medical record reflecting a diagnosis of lumbar radiculopathy.

Finally, the Veteran has indicated that his back disability has worsened, and that he is entitled to a higher disability rating.  See April 2013 Appellant's Post-Remand Brief, page 3.  As such, a new examination should be provided to the Veteran to determine the current severity of his service-connected low back degenerative disc disease and any associated neurologic disability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected lumbar spine disability, including any associated neurologic impairment.

The claims folder must be made available to and reviewed by the examiner.

Ranges of lumbar spine motion should be reported in degrees.  The examiner should also determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion or functional loss due to any weakened movement, excess fatigability, or incoordination, particularly during flare-ups described by the Veteran.  Any loss of function on repetitive movements should be noted.  It should be specifically noted whether the Veteran experiences disability tantamount to unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should specifically identify any neurologic impairment due to the service-connected disability, to including reflex changes, characteristic pain, and muscle spasm.  Any sensory or motor impairment in the lower extremities due to service-connected disability should be identified.  The examiner should provide an opinion with respect to each nerve involved or seemingly involved as to whether there is complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis.

In this regard, the examiner should comment on the findings of the October 2012 examination which reflected the Veteran's reports of intermittent numbness, pain and tingling radiating down his left leg, and whether these symptoms are indicative of a neurologic impairment associated with the Veteran's service-connected back disability.  The examiner must also comment on the February 2011 and November 2012 private medical records showing a diagnosis of lumbar radiculopathy, and specifically indicate whether such assessments are consistent with current findings.

The examiner should assess the frequency and duration of any periods during which intervertebral disc syndrome has required bed rest prescribed by a physician.

The examiner should also assess the effects that the Veteran's service-connected back disability and any associated neurological impairments found on examination have on his ability to secure and maintain employment.

2.  The agency of original jurisdiction (AOJ) should ensure that the examination report complies with the directives of this remand.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case and the Veteran should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

